SOUTHERN STATES SIGN COMPANY 7231 S. EASTERN AVE., STE. B-127 LAS VEGAS, NV 89119 Via EDGAR March 7, 2011 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn:H. Christopher Owings, Assistant Director Re:Southern States Sign Company (the “Company”) Registration Statement on Form S-1 Filed January 25, 2011 Your File No. 333-171842 Dear Mr. Owings: In connection with the Company’s response to the United States Securities and Exchange Commission’s (the “Commission”) comments in a letter dated February 17, 2011 by H. Christopher Owings, Assistant Director of the Commission’s Division of Corporate Finance, this correspondence shall serve as acknowledgment by the Company of the following: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of the effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Southern States Sign Company By:/s/ David Ben Bassat David Ben Basat Chief Executive Officer and Chief Financial Officer
